Citation Nr: 1620994	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  02-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for basal cell carcinoma of the left eyebrow, left cheek, left mid ear, right mid ear with disfigurement, evaluated as 10 percent prior July 15, 2015 and 80 percent from July 15, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954, July 1954 to July 1957, and June 1958 to May 1975.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Medical Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for basal cell carcinoma of the left eyebrow; a 10 percent evaluation was assigned.

In January 2004, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2004 decision, the Board, in pertinent part, remanded the issue of entitlement to an initial disability evaluation in excess of 10 percent for basal cell carcinoma of the left eyebrow for additional development.  The issue was returned to the Board for further appellate consideration.  The Board denied the Veteran's appeal by decision dated in June 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2008, the Court remanded this matter to the Board for compliance with the instructions included in the February 2008 Joint Motion for Remand.

In Board decisions dated April 2009 and March 2015, the claim was remanded for further evidentiary development.  Upon remand, in a January 2016 rating decision, the RO increased the assigned rating for service-connected basal cell carcinoma of the left eyebrow, left cheek, left mid ear, and right mid ear with disfigurement to 80 percent, effective July 15, 2015.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).
The VA Appeals Management Center (AMC) continued the previous denial in a January 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran recently submitted VA treatment records which document treatment for squamous cell carcinoma of the chest and left forearm.  See the VA treatment records dated January 2016.  These treatment records also indicate that the Veteran had an excision of squamous cell carcinoma on his right leg in December 2015.  Id.  To the extent that the Veteran is contending that this squamous cell carcinoma of the chest, left forearm, and right lower leg are manifestations of his service-connected skin cancer, the Board notes that the Veteran is service-connected for basal cell carcinoma of the left eyebrow, left cheek, left mid ear, and right mid ear with disfigurement.  

The Board also recognizes that the February 2008 Joint Motion for Remand instructed VA to address the extent and severity of the Veteran's basal cell carcinoma including all potential residuals.  Accordingly, the Board finds that the issue on appeal must again be remanded in order to determine if the currently diagnosed squamous cell carcinoma of the chest, left forearm, and right lower leg are manifestations of the service-connected basal cell carcinoma.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since June 2015.  All such available documents should be associated with the claims file.

2. The Veteran should be afforded a VA dermatological examination for the purpose of determining the current extent and severity of his service-connected basal cell carcinoma and its residuals.  The claims file, a copy of this remand, as well as all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  Untouched photographs of the affected areas should be included with the examination report.

a. Following a review of the relevant medical records in the claims file, in accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his basal cell carcinoma disability.

The examiner should specifically comment on the impact of the Veteran's service-connected basal cell carcinoma and its residuals on his ability to obtain and/or maintain employment.

b. The examiner should also render an opinion as to whether the Veteran's currently diagnosed squamous cell carcinoma of the chest, left forearm, and right lower leg are manifestations of his service-connected basal cell carcinoma.

If not, is the squamous cell carcinoma caused or aggravated by the service-connected basal cell carcinoma?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the claim that has been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

